

117 HJ 4 IH: Proposing an amendment to the Constitution of the United States limiting the pardon power of the President.
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 4IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Cohen (for himself, Mr. Beyer, Mr. Green of Texas, Ms. Norton, Mr. Cooper, Mr. Blumenauer, Ms. Schakowsky, Mr. Payne, Mr. Cicilline, and Mr. Brendan F. Boyle of Pennsylvania) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States limiting the pardon power of the President.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification: —The President shall not have the power to grant pardons and reprieves to—(1)himself or herself;(2)any family member, up to a third degree relation, of the President, or a spouse thereof;(3)any current or former member of the President’s administration;(4)any person who worked on the President’s presidential campaign as a paid employee;(5)any person or entity for an offense that was motivated by a direct and significant personal or pecuniary interest of any of the foregoing persons; or(6)any person or entity for an offense that was at the direction of, or in coordination with, the President. Any pardon issued for a corrupt purpose shall be invalid..